DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application  PCT/US2016/055802 filed on 10/06/2016.

Claim Objections
Claims --2, 3, 7, 9-12, and 14-15  are objected to because of the following informalities:  
“a user’s fingerprint” in line 2 of claim 2 and line 3 of claim 11 should read “a fingerprint of a user”.
“the detecting of the multiple touches” in line 2 of claim 2 and line 1 of claim 3 should read “the detecting of the specified number of multiple touches”.
“the user’s fingerprint” in last line of claim 2 and line 2 of claim 3 should read “the fingerprint of the user”.
“determining” in line 2 of claim 7 should read “the determining”.

“upon execution” in line 2 of claims 10, 11, 12 should read “upon execution by the processor,”
“fingerprint matches” in line 6 of claim 14 should read “a fingerprint that matches”.
“fingerprint matches” in line 8 of claim 14 should read “the fingerprint that matches”.
“unlock” in last line of claim 14 should read “unlocking”.
“a fingerprint match to” in last line of claim 15 should read “a fingerprint that matches”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsvetkov (US 8560004) in view of Fadell (US 20090169070).

Claim 1, Tsvetkov discloses An electronic device comprising:  
2a touch-based sensor; (e.g. col. 4, ll. 10-11: fingerprint scanner)
3a proximity sensor; and  (e.g.  col. 11, ll. 60: light sensor, proximity sensor, temperature sensor)

10unlock the electronic device. (e.g. col. 13, ll. 51-64: Regardless of the nature of first sensor and the manner in which one or more processors determines that the first signal represents a first action of user, when the one or more processors receives the first signal, the one or more processors activates (unlock) a second sensor of the mobile computing device based at least in part on the first signal)
Although Tsvetkov discloses a processor to unlock the electronic device in response to determining, based on an output from the 5proximity sensor, that the electronic device is in an enclosed space (see above), Tsvetkov does not appear to explicitly disclose but Fadell discloses:
6determine whether a specified number of multiple touches of the touch-7based sensor have been detected by the touch-based sensor, and  8in response to determining that the specified number of multiple 9touches of the touch-based sensor has been detected by the touch-based sensor, unlock the electronic device (e.g. ¶6, 9, 29, 34-35, 37, 39, 49, 66, 68: The present invention can include systems and methods for controlling an electronic device by detecting and using a person's fingerprints. For example, a device can store unique compositions of a user's fingerprints as fingerprint signatures, which can, in turn, be associated with user-selectable commands. When a user provides a composition of fingerprints to the electronic device that matches one of the fingerprint signatures, the device can initiate the associated command. A composition of fingerprints can comprise a group of one or more fingerprints. This can include, for example, a fingerprint from one finger…A composition having multiple fingerprints can include, for example, fingerprints obtained from a user pressing one finger multiple times to a fingerprint sensor…The compositions of fingerprints can be stored as fingerprint signatures, each of which can be associated with a user-selectable command. Later, when the user wishes the device to initiate one of those commands, the user can provide to a fingerprint sensor the same fingerprint(s) associated with the desired command. In response to a positive match between the detected fingerprints and the appropriate fingerprint signature, the device can initiate the desired associated command)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Fadell into the invention of Tsvetkov for the purpose of reducing or eliminating the need for a user to look at a device’s user interface in order to interact with and control the device (Fadell, ¶8).

1Claim 2, Tsvetkov-Fadell discloses The electronic device of claim 1, wherein the touch-based sensor is to sense 2a user's fingerprint, and wherein the detecting of the multiple touches comprises 3detecting multiple instances of the user's fingerprint. (Fadell, ¶6, 29, 34-35, 37, 39, 49, 66).  Same motivation as in claim 1 would apply.

1Claim 3, Tsvetkov-Fadell discloses The electronic device of claim 2, wherein the detecting of the multiple touches 2comprises detecting that the multiple instances of the user's fingerprint each match a 3target fingerprint.  (Fadell, ¶6, 29, 34-35, 37, 39, 49, 66).  Same motivation as in claim 1 would apply.

1Claim 4, Tsvetkov-Fadell discloses The electronic device of claim 1, wherein the unlocking of the electronic 2device comprises unlocking a touch-screen display device of the electronic device to 3accept touch-based inputs on the touch-screen display device.  (Tsvetkov, e.g. col. 4, ll. 45-47)

1Claim 5, Tsvetkov-Fadell discloses The electronic device of claim 1, wherein the determining that the electronic device is in the enclosed space is based on detecting light by an optical sensor of the proximity sensor. (Tsvetkov, e.g. col. 12, ll. 28-36)

1Claim 6, Tsvetkov-Fadell discloses The electronic device of claim 1, wherein the determining that the electronic 2device is in the enclosed space is based on detecting a distance of the electronic 3device to an external object.  (Tsvetkov, e.g. col. 12, ll. 28-36, 51-63, col. 13, ll. 12-22)

Claim 9, Tsvetkov discloses A non-transitory machine-readable storage medium storing instructions that 2upon execution cause an electronic device to:  
3determine, based on an output of a proximity sensor, whether the electronic 4device is in an enclosed space; and  (e.g. col. 12, ll. 28-36, 51-63, col. 13, ll. 12-22: the one or more processors determine that the mobile computing device is located in an enclosed space, such as a bag or a pocket)
5in response to determining that the electronic device is in an enclosed space, 6activate unlocking process of the electronic device, the 7unlocking process comprising a process to unlock the electronic device.  (e.g. col. 13, ll. 51-64: Regardless of the nature of first sensor and the manner in which one or more processors determines that the first signal represents a first action of user, when the one or more processors receives the first signal, the one or more processors activates (unlock) a second sensor of the mobile computing device based at least in part on the first signal)
Although Tsvetkov discloses in response to determining that the electronic device is in an enclosed space, 6activate unlocking process of the electronic device, the 7unlocking process comprising a process to unlock the electronic device (see above), Tsvetkov does not appear to explicitly disclose but Fadell discloses the activated unlocking process is a count-based unlocking process comprising a process to unlock the electronic device in response 8to detecting a specified number of multiple touches of a touch-based sensor (e.g. ¶6, 9, 29, 34-35, 37, 39, 49, 66, 68: The present invention can include systems and methods for controlling an electronic device by detecting and using a person's fingerprints. For example, a device can store unique compositions of a user's fingerprints as fingerprint signatures, which can, in turn, be associated with user-selectable commands. When a user provides a composition of fingerprints to the electronic device that matches one of the fingerprint signatures, the device can initiate the associated command. A composition of fingerprints can comprise a group of one or more fingerprints. This can include, for example, a fingerprint from one finger…A composition having multiple fingerprints can include, for example, fingerprints obtained from a user pressing one finger multiple times to a fingerprint sensor…The compositions of fingerprints can be stored as fingerprint signatures, each of which can be associated with a user-selectable command. Later, when the user wishes the device to initiate one of those commands, the user can provide to a fingerprint sensor the same fingerprint(s) associated with the desired command. In response to a positive match between the detected fingerprints and the appropriate fingerprint signature, the device can initiate the desired associated command)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Fadell into the invention of Tsvetkov for the purpose of reducing or eliminating the need for a user to look at a device’s user interface in order to interact with and control the device (Fadell, ¶8).

1Claim 11, Tsvetkov-Fadell discloses The non-transitory machine-readable storage medium of claim 9, wherein the 2instructions upon execution cause the electronic device to receive, from the touch-3based sensor, data representing a user's fingerprint in response to each touch of the 4multiple touches, and wherein the count-based unlocking process comprises 5unlocking the electronic device in response to a specified number of fingerprint 6matches to a target fingerprint. (Fadell, e.g. ¶6, 9, 29, 34-35, 37, 39, 49, 66, 68).  Same motivation as in claim 9 would apply.

1Claim 12, Tsvetkov-Fadell discloses The non-transitory machine-readable storage medium of claim 9, wherein the 2instructions upon execution is to receive a user selection of the specified number. (Fadell, e.g. ¶34-37).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Fadell into the invention of Tsvetkov for the purpose of enabling a user to register a unique composition of fingerprint with the system for later comparison (Fadell, ¶34).

1 Claim 13, Tsvetkov-Fadell discloses The non-transitory machine-readable storage medium of claim 9, wherein the 2unlocking comprises unlocking a user input device to accept a user input. (Tsvetkov, e.g. col. 13, ll. 51-64)

1Claim 14, Tsvetkov discloses A method comprising:  
2in response to determining, based on output from a proximity sensor, that an 3electronic device is in an enclosed space,  (e.g. col. 12, ll. 28-36, 51-63, col. 13, ll. 12-22: the one or more processors determine that the mobile computing device is located in an enclosed space, such as a bag or a pocket) activate unlocking process 4that comprises: unlock the electronic device.  (e.g. col. 13, ll. 51-64: Regardless of the nature of first sensor and the manner in which one or more processors determines that the first signal represents a first action of user, when the one or more processors receives the first signal, the one or more processors activates (unlock) a second sensor of the mobile computing device based at least in part on the first signal)
Although Tsvetkov discloses 2in response to determining, based on output from a proximity sensor, that an 3electronic device is in an enclosed space, activate unlocking process 4that comprises: unlock the electronic device (see above), Tsvetkov does not appear to explicitly disclose but Fadell discloses the activated unlocking process is count-based and comprises 5determining whether a specified number of multiple touches of a touch-6based sensor produce fingerprint matches to a target fingerprint, and 7in response to determining that the specified number of multiple 8touches of the touch-based sensor have produced fingerprint matches to the target 9fingerprint, unlock the electronic device. (e.g. ¶6, 9, 29, 34-35, 37, 39, 49, 66, 68: The present invention can include systems and methods for controlling an electronic device by detecting and using a person's fingerprints. For example, a device can store unique compositions of a user's fingerprints as fingerprint signatures, which can, in turn, be associated with user-selectable commands. When a user provides a composition of fingerprints to the electronic device that matches one of the fingerprint signatures, the device can initiate the associated command. A composition of fingerprints can comprise a group of one or more fingerprints. This can include, for example, a fingerprint from one finger…A composition having multiple fingerprints can include, for example, fingerprints obtained from a user pressing one finger multiple times to a fingerprint sensor…The compositions of fingerprints can be stored as fingerprint signatures, each of which can be associated with a user-selectable command. Later, when the user wishes the device to initiate one of those commands, the user can provide to a fingerprint sensor the same fingerprint(s) associated with the desired command. In response to a positive match between the detected fingerprints and the appropriate fingerprint signature, the device can initiate the desired associated command)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Fadell into the invention of Tsvetkov for the purpose of reducing or eliminating the need for a user to look at a device’s user interface in order to interact with an control the device (Fadell, ¶8).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsvetkov (US 8560004) in view of Fadell (US 20090169070) and further in view of Kobayashi (US 20160366273).

1Claim 7, Tsvetkov-Fadell discloses The electronic device of claim 1, (see above) and does not appear to explicitly disclose but Kobayashi discloses a vibrator, wherein the 2processor is to, in response to determining that the electronic device is in the 3enclosed space, activate the vibrator responsive to a user touch of the touch-based 4sensor. (e.g. ¶64: When the mobile phone 10 determines that it is put in the pocket and the touch operation is performed on any position of the touch panel 16 in this state, the pop-up 76 is displayed on the lock screen in an overlapping manner, so that the vibration notification process using the vibrator 50 is performed)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kobayashi into the invention of Tsvetkov-Fadell for the purpose of reducing a risk that the user will misunderstand that the touch operation cannot be performed due to the touch panel being out of order (Kobayshi, ¶64).

Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsvetkov (US 8560004) in view of Fadell (US 20090169070) and further in view of Band (US 20120071149).

1Claim 8, Tsvetkov-Fadell discloses The electronic device of claim 1, (see above) and does not appear to explicitly disclose but Band discloses wherein the processor is to, in response to 2determining based on output from the proximity sensor that the electronic device is 3not in an enclosed space, unlock the electronic device responsive to a single touch 4of the touch-based sensor. (e.g. ¶21, 31: a state transition is made to state 512, where a proximity check can be made using proximity detector 340. If the proximity check fails (objects are within predetermined distance of the proximity sensor), the state machine returns to state 510. If the proximity check passes, the state machine transitions to state 514 where a finger print match is performed. In this state, the controller 330 compares the scanned fingerprint received from the wakeup area and compares it to a stored fingerprint. If there is a match, then a state transition to state 516 is made wherein the touch panel display is activated and unlocked.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Tsvetkov-Fadell for the purpose of enabling an authorized user to unlock a display of the device with a single touch when the device is not in a closed area (Band, ¶21, 31).

1Claim 10, Tsvetkov-Fadell discloses The non-transitory machine-readable storage medium of claim 9 (see above) and does not appear to explicitly disclose but Band discloses wherein the 2instructions upon execution cause the electronic device to:  3in response to determining, based on an output of the proximity sensor, that 4the electronic device is not in an enclosed space, activate a different unlocking 5process that unlocks the electronic device in response to a first touch of the touch-based sensor. (e.g. ¶21, 31: a state transition is made to state 512, where a proximity check can be made using proximity detector 340. If the proximity check fails (objects are within predetermined distance of the proximity sensor), the state machine returns to state 510. If the proximity check passes, the state machine transitions to state 514 where a finger print match is performed. In this state, the controller 330 compares the scanned fingerprint received from the wakeup area and compares it to a stored fingerprint. If there is a match, then a state transition to state 516 is made wherein the touch panel display is activated and unlocked.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Tsvetkov-Fadell for the purpose of enabling an authorized user to unlock a display of the device with a single touch when the device is not in a closed area (Band, ¶21, 31).

1Claim 15, Tsvetkov-Fadell discloses The method of claim 14 (see above) and does not appear to explicitly disclose but Band discloses 2in response to determining, based on output from the proximity sensor, that 3the electronic device is not in an enclosed space, activate a different unlocking 4process that comprises unlocking the electronic device in response to a single touch 5of the touch-based sensor that produces a fingerprint match to the target fingerprint. (e.g. ¶21, 31: a state transition is made to state 512, where a proximity check can be made using proximity detector 340. If the proximity check fails (objects are within predetermined distance of the proximity sensor), the state machine returns to state 510. If the proximity check passes, the state machine transitions to state 514 where a finger print match is performed. In this state, the controller 330 compares the scanned fingerprint received from the wakeup area and compares it to a stored fingerprint. If there is a match, then a state transition to state 516 is made wherein the touch panel display is activated and unlocked.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Tsvetkov-Fadell for the purpose of enabling an authorized user to unlock a display of the device with a single touch when the device is not in a closed area (Band, ¶21, 31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 


US 20150054764 discloses when the number of touches on the fingerprint sensor 160 is greater than the reference number, the electronic device may recognize that conversion into the fingerprint recognition mode is performed…In this case, the electronic device may display the fingerprint recognition mode activation information 821 on the display module 150.

US 20160063230 discloses chart 400 shows that at first time 402, finger 1 (as defined in FIG. 3) touches fingerprint sensor region 108a; at second time 404, finger 2 touches fingerprint sensor region 108b; and at third time 406, finger 1 touches fingerprint sensor region 108a and finger 3 concurrently touches fingerprint sensor region 108b. Each of these touches can be regarded as a fingerprint gesture, and the sequence of fingerprint gestures can be defined as a passcode to unlock device 100.

US 20100099394 discloses in step 402, a pressing of a first area of the touch screen 101 of FIG. 2 is detected. In step 403, a pressing of a second area of touch screen 101 is detected. A user may for example apply-pressure to an area above sensor 104 and 105, which is detected by the respective sensor. In step 404, it is checked whether the pressure application to touch screen 101 corresponds to a predetermined sequence…the predetermined sequence was confirmed in step 404, the touch panel of touch screen 101 is thus activated in step 405.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436